Citation Nr: 0919225	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disability 
(claimed as pulled muscles in the leg).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1949 and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1952 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.  The Veteran filed a notice of 
disagreement in June 1952; however, a statement of the case 
was not issued until October 2004.  The Veteran thereafter 
perfected his appeal.

Previously on appeal from a June 2005 rating decision was 
entitlement to a higher initial rating for the Veteran's 
service-connected posttraumatic stress disorder.  During the 
course of the appeal, in December 2008, a total 100 percent 
rating was granted, effective the date of the grant of 
service connection.  Therefore, as the full benefit sought on 
appeal was granted, the claim is no longer before the Board. 

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in New York in December 
2007 to present testimony on the issue on appeal.  A copy of 
that transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A disability of the left leg to account for the manifestation 
of pain, to include degenerative changes in the left hip, was 
first manifested many years after the veteran's service and 
has not been medically related to his service. 
.

CONCLUSION OF LAW

A left leg disability, to include degenerative changes in the 
left hip, was not incurred or aggravated in the Veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004 and April 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2004 notice informed the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection.  It also advised of the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  The subsequent 2007 notice informed the 
Veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  

Although these notices were delivered after the initial 
denial of the claim in 1952, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
December 2008 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  Notably, the Veteran 
has reported that he received relevant treatment shortly 
after separating from service from two private doctors.  
However, he testified before the undersigned that records 
from these sources were not available.  Therefore, no efforts 
are necessary to attempt to obtain the same.  

The Veteran has been medically evaluated in conjunction with 
his claim, receiving a general medical examination, as well 
as a special orthopedic examination.  An opinion has not been 
sought.  VA is required to seek such an opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2008).  

Here, the veteran's available service treatment records are 
silent for treatment of pulled muscles or other disorders of 
the left leg.  However, his lay statements are competent to 
confirm that he experienced pain in that extremity during 
service.  The current medical evidence, on the other hand, 
does not establish treatment for pulled muscles of the leg.  
When considering the left leg generally, the Veteran has had 
complaints of pain specific to his left knee, though no 
pathological diagnosis has been rendered to account for that 
pain.  Regardless, service connection was considered 
separately for a left knee condition and denied by the agency 
of original jurisdiction in August 2007; the Veteran has not 
appealed that determination.  Thus, the current claim on 
appeal must be viewed as excluding the Veteran's left knee. 

The Veteran does carry a diagnosis of early degenerative 
changes of the left hip, which was discovered on x-ray upon 
complaints of pain in that joint for the first time in 
January 2007.  To warrant obtaining an opinion, the evidence 
must indicate that there may be an association between his 
hip pain and his alleged in-service pulled muscles.  Such an 
indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence does not indicate that there may be an 
association between the Veteran's service and his current hip 
disability.  The Veteran has not submitted medical evidence 
attempting to make a causal connection between a muscular 
injury in service and the current degenerative joint disease.  
Nor has he demonstrated a continuity of symptomatology.  The 
Veteran underwent a VA examination in April 1952, roughly 
seven months after separating from service.  It included an 
orthopedic examination of his musculoskeletal system.  It was 
specifically noted that there were no complaints, nor 
orthopedic findings, in relation to his lower extremities.  
Also of record are VA outpatient clinical records which date 
from April 1994 to December 2008 and document treatment for 
various conditions.  The Veteran's first complaint of left 
hip symptoms was in January 2007, more than fifty years after 
separation.  Furthermore, the Veteran testified before the 
undersigned that while he sought treatment directly after 
separating from service for his left leg, he had not received 
regular treatment since that time, as x-rays were 
consistently normal.   In short, based on the entire record, 
there is no credible showing of continuity of symptomatology 
sufficient to warrant obtaining a medical opinion on the 
Veteran's currently diagnosed left hip arthritis.  The duty 
to assist has been fulfilled.

Service Connection

The Veteran seeks service connection for a left leg 
disability, which he originally described as pulled muscles.  
Specifically, he contends that during his Korean War service, 
he was carrying a 200 pound shell, when an explosion nearby 
knocked him off his balance, tearing all the muscles in his 
leg.  He testified before the undersigned that currently, 
this injury causes pain in his hip and leg, and often results 
in his leg "giving out."  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative arthritis) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran's service treatment records do not confirm 
treatment for a left leg disability.  His September 1951 
separation examination evaluated his lower extremities as 
normal.  It was noted that the Veteran had no complaints of a 
medical nature at the time of the examination.  The Veteran 
has testified credibly, however, to his experiences in 
service during the Korean War, including being treated at a 
MASH unit for the pain in his leg after falling with a 200 
pound shell.  In further support of his contention, the 
record does contain a June 1952 letter to VA with the address 
of his Battalion and a statement that he did, in fact, 
receive such treatment through that organization.  When 
viewed in light of the Veteran's service, an in-service 
injury to the leg is accepted as fact.  Additional evidence, 
however, is required to establish service connection.  

Such additional evidence includes a current diagnosis of a 
left leg disability.  Post-service records show that in April 
1952, seven months after the Veteran separated from service, 
he underwent a VA examination.  His lower extremities were 
evaluated, and no disability was found.  In December 1995, 
the Veteran underwent a VA general medical examination.  With 
regard to orthopedic complaints, the Veteran noted back pain 
due to a 1993 fall in his home, but otherwise had no issues 
with respect to his left leg.  His joints were noted to have 
a functional range of motion.  During the course of this 
appeal, the Veteran was examined in May 2007, both at a 
general medical examination and an orthopedic examination.  
The Veteran presented with complaints of pain in his knees 
and back, with occasional radiation to his left leg.  He made 
no other complaints referable to the left leg.  Neurological 
testing confirmed a radicular component to his back 
disability.  X-ray examination of the left knee was normal.   
Upon review of the file, the examiner found that the 
Veteran's back and knee pain was likely age-related, as 
opposed to service-incurred.  

It is noted that service connection for a bilateral knee 
disability and a back disability with left lower extremity 
involvement was denied by the agency of original jurisdiction 
in an August 2007 rating decision.  The Veteran did not 
appeal that determination; therefore, it is final, and those 
disabilities are not for consideration by the Board. 

The remaining medical evidence includes VA outpatient 
clinical records dated from April 1994 to December 2008.  A 
thorough review of these records reveals that the Veteran 
presented with complaints of pain in his left hip in January 
2007.  He was referred to the rheumatology clinic for further 
workup.  An x-ray of the left hip in February 2007 revealed 
early degenerative changes of the hip joint.  This remains 
the sole diagnosis of record relative to the left leg. 

The remaining question, therefore, is whether there is 
medical evidence of a nexus between the current disability 
and the in-service injury.  Here, such a nexus does not 
exist.  The Veteran has not presented medical evidence 
showing a connection.  As fully discussed above, under the 
circumstances of this case, VA is not obligated to obtain 
one.  The Veteran has not presented credible evidence of a 
continuity of symptomatology since 1951 relative to the hip.  
Particularly, the evidence immediately following separation 
fails to establish any complaints referable to the leg.  The 
Veteran testified in his hearing before the undersigned that 
he did not seek treatment after that initial period, because 
there did not seem to be a cause for the pain he was 
experiencing.  Although the medical records date from 1994 
forward, it was not until 2007 that a hip problem manifested.  
This evidence weighs against a finding of continuity.

The Board recognizes that the Veteran believes that his left 
leg disability is painful and is related to his service.  
First, if it is the Veteran's contention that his leg pain is 
separate from his hip disability noted above, he is advised 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).   As the left hip disability is the sole diagnosed 
disability of the left leg of record, it is the sole 
diagnosis considered for service connection here.  Second, 
while he is competent to offer lay testimony as to the 
location of his pain and its severity, the Veteran is not 
competent to render a medical diagnosis, nor relate such 
diagnosis to an event in service.  Such opinions must be made 
by those who possess specialized medical training and 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In this case, the medical evidence does not 
establish a nexus between the hip disability and his service. 

While the nexus element can be overcome if the arthritis 
diagnosis manifests to a certain degree within one year of 
separation, that requirement has not been met in this case.  
The Veteran separated from service in September 1951.  His 
first diagnosis of degenerative changes of the hip joint was 
in February 2007, far outside the one year presumptive 
period.  Therefore, presumptive service connection is not 
warranted. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a left leg disability is not 
warranted. 


ORDER

Entitlement to service connection for a left leg disability, 
to include degenerative changes in the left hip, is denied.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


